The Board of Commissioners on Grievances and Discipline of the Supreme Court filed a Final Report in the office of the Clerk of this court on July 8, 1992. This Final Report recommended that the respondent, Leroy Reuben Boykin, Attorney Registration No. 0031378, be indefinitely suspended from the practice of law pursuant to Gov.Bar R.V(6)(B). The board further recommended that prior to reinstatement, the respondent be required to reimburse Shirley Hendricks in the amount of $250 plus legal interest from the date on which Hendricks paid her contempt citation until she is reimbursed by the respondent. The board further recommended that the costs of these proceedings be taxed to the respondent, in any disciplinary order entered, so that execution may issue. On July 9, 1992, this court issued a show cause order. On July 29, 1992, respondent filed a motion to dismiss and filed objections to the board’s final report. On August 6, 1992, relator filed a memorandum in opposition to respondent’s motion to dismiss. On January 6, 1993, relator filed a motion to remand to the Board of Commissioners on Grievances and Discipline for further proceedings and motion to strike respondent’s motion to dismiss. Upon consideration of relator’s motion to remand to the Board of Commissioners on Grievances and Discipline and motion to strike respondent’s motion to dismiss,
IT IS ORDERED by the court, effective January 25, 1993, that said motion to remand to the Board of Commissioners on Grievances and Discipline for further proceedings and motion to strike respondent’s motion to dismiss be, and the same are hereby, granted.